DETAILED ACTION
This office action is in response to the communication received on 06/19/2019 concerning application no. 16/471,022 filed on 06/19/2019.
Claims 1-15 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because Fig. 2 shows a flowchart without written-in descriptions to indicate the function that is executed in each step.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, lines 16-17, recite “a a discrete”. This should be amended to recite “a discrete”. This will resolve the repeated word.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 3, recite “(108)”. This claim element would be indefinite to one with ordinary skill in the art. It is unclear what the parentheticals convey in the claim element in question.
Line 11, recites “a rest and relaxation interval of a heart phase of the subject”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered the “rest” of a heart phase of a subject as the heart is constantly 
For purposes of examination, the Office is considering the rest and relaxation to be an interval between triggering of data collection. NOTE: There are 4 recitations of the claim element “rest and relaxation” in the claim
Lines 16-17, recite “an onset of the rest and relaxation interval”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “onset of the rest and relaxation interval” is the same as the “rest and relaxation interval” established in line 11 or is a separate and distinct feature.
For purposes of examination, the Office is considering the intervals to be the same.
Lines 20, recite “(200)”. This claim element would be indefinite to one with ordinary skill in the art. It is unclear what the parentheticals convey in the claim element in question.
Lines 26-27, recite “a maximum likelihood”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art at that point the likelihood is considered to be maximized. The maximization can be defined as the likelihood that is highest in an imaging session. Anther interpretation is that the likelihood is maximized when it is confirmed to be a region of interest. In addition to the lack of clarity regarding maximization, it is further unclear how a reconstruction can have a maximum likelihood. The likelihood is associated to a T1 map that is a map at a fixed point in time. Given the fact that the T1 map is fixed, it is unclear how the likelihood can be changed or maximized.
For purposes of examination, the Office is considering the likelihood is maximized when a T1 map is made. NOTE: Claim 2 recites the maximum likelihood.

Claim 2 is indefinite for the following reasons:
Lines 1, recite “The magnetic resonance imaging system of claim 2”. This claim element is indefinite as it depends upon itself. It is unclear what magnetic resonance imaging is being referred to.
For purposes of examination, the Office is considering the claim to depend on claim 1.

Claim 3 is indefinite for the following reasons:
Lines 3, recite “data model is dependent upon the T1 map”. This claim element is indefinite. It is unclear how the data model is dependent on the T1 map as claim 1 established the T1 map is calculated based on the maximum likelihood and claim 2 establishes that the likelihood is based on an optimization problem. Claim 3, establishes that the optimization is based on the data model. This claim has circular logic and it is unclear if the model is using a T1 map or calculating a T1 map.
For purposes of examination, the Office is considering the model to be making a T1 map and may use T1 values.

Claim 9 is indefinite for the following reasons:
Lines 2-3, recite the limitation "the inversion recovery magnetic resonance imaging protocol". There is insufficient antecedent basis for this limitation in the claim.

Claim 11 is indefinite for the following reasons:
Line 8, recites “a rest and relaxation interval of a heart phase of the subject”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered the “rest” of a heart phase of a subject as the heart is constantly contracting and expanding in order to maintain homeostasis of the subject. Given this constant 
For purposes of examination, the Office is considering the rest and relaxation to be an interval between triggering of data collection. NOTE: There are 4 recitations of the claim element “rest and relaxation” in the claim.
Lines 14-15, recite “a region of interest”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “region of interest” is the same as the “region of interest” established in lines 4-5 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the regions to be the same.
Lines 17-18, recite “a discrete units”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim element is attempting to establish a singular discrete unit or a plurality of discrete units.
For purposes of examination, the Office is considering the units to be a plurality.
Line 24, recite “a maximum likelihood”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art at that point the likelihood is considered to be maximized. The maximization can be defined as the likelihood that is highest in an imaging session. Anther interpretation is that the likelihood is maximized when it is confirmed to be a region of interest. In addition to the lack of clarity regarding maximization, it is further unclear how a reconstruction can have a maximum likelihood. The likelihood is associated to a T1 map that is a map at a fixed point in time. Given the fact that the T1 map is fixed, it is unclear how the likelihood can be changed or maximized. NOTE: Claim 12 recites the maximum likelihood.
For purposes of examination, the Office is considering the likelihood is maximized when a T1 map is made.


Lines 4, recite “data model is dependent upon the T1 map”. This claim element is indefinite. It is unclear how the data model is dependent on the T1 map as claim 11 established the T1 map is calculated based on the maximum likelihood and claim 12 establishes that the likelihood is based on an optimization problem. Claim 11, establishes that the optimization is based on the data model. This claim has circular logic and it is unclear if the model is using a T1 map or calculating a T1 map.
For purposes of examination, the Office is considering the model to be making a T1 map and may use T1 values.

Claim 13 is indefinite for the following reasons:
Line 6, recites “a rest and relaxation interval of a heart phase of the subject”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered the “rest” of a heart phase of a subject as the heart is constantly contracting and expanding in order to maintain homeostasis of the subject. Given this constant motion to pump blood throughout the body, it is unclear when the heart or heart phase is considered to be at “rest”. It should be noted that the relaxation of the heart is considered the diastole.
For purposes of examination, the Office is considering the rest and relaxation to be an interval between triggering of data collection. NOTE: There are 4 recitations of the claim element “rest and relaxation” in the claim.
Lines 9, recite “(200)”. This claim element would be indefinite to one with ordinary skill in the art. It is unclear what the parentheticals convey in the claim element in question.
Lines 12-13, recite “a region of interest”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “region of interest” is the same as the “region of interest” established in line 3 or is a separate and distinct feature. 

Lines 21, recite “a maximum likelihood”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art at that point the likelihood is considered to be maximized. The maximization can be defined as the likelihood that is highest in an imaging session. Anther interpretation is that the likelihood is maximized when it is confirmed to be a region of interest. In addition to the lack of clarity regarding maximization, it is further unclear how the a reconstruction can have a maximum likelihood. The likelihood is associated to a T1 map that is a map at a fixed point in time. Given the fact that the T1 map is fixed, it is unclear how the likelihood can be changed or maximized.
For purposes of examination, the Office is considering the likelihood is maximized when a T1 map is made. NOTE: Claim 15 recites the maximum likelihood.

Claim 15 is indefinite for the following reasons:
Lines 4, recite “data model is dependent upon the T1 map”. This claim element is indefinite. It is unclear how the data model is dependent on the T1 map as claim 13 established the T1 map is calculated based on the maximum likelihood and claim 15 establishes that the likelihood is based on an optimization problem. Claim 15, establishes that the optimization is based on the data model. This claim has circular logic and it is unclear if the model is using a T1 map or calculating a T1 map.
For purposes of examination, the Office is considering the model to be making a T1 map and may use T1 values.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weingartner et al. (PGPUB No. US 2015/0123659) in view of Venkatesan et al. ("Accurate Determination of Spin-Density and TI in the Presence of RF-Field Inhomogeneities and Flip-Angle Miscalibration", 1998, pages 592-602).

Regarding claim 1, Weingartner teaches a magnetic resonance imaging system for acquiring magnetic resonance data from a subject from a region of interest within an imaging zone (108) (Fig. 1 shows the patient within the magnetic resonance imaging bore. Paragraphs 0027-0028 teach that the system is able to perform cardiac imaging. Abstract teaches that the method is repeated multiple times), wherein the magnetic resonance imaging system comprises: 
- a non-transitory computer readable memory for storing machine executable instructions and pulse sequence commands (Combination of workstations 102 and 142 and MRI. A memory is inherently present to execute computation commands for imaging), wherein the pulse sequence commands are configured for controlling the magnetic resonance imaging system to perform magnetization preparation pulses which causes magnetization inversion within the region of interest and initiates a T1 relaxation process (Paragraph 0027 teaches that the system is able to quantify T1 relaxation in a subject with an interleaving pulse sequence that performs multiple inversions), wherein the pulse sequence commands are configured for acquiring portions of the magnetic resonance data as discrete units during a rest and relaxation interval of a heart phase of the subject (Paragraph 0027 teaches that cardiac imaging is possible. It is well known that images are made of pixels, which are discrete1. Paragraph 0028 teaches that the imaging is done to accommodate cardiac motion during imaging. Paragraph 0036 teaches that the ECG signals are acquired to synchronize imaging with the patient heartbeat);
- a processor (Combination of workstations 102 and 142 and MRI. A processor is inherently present to execute computation commands for imaging) for controlling the magnetic resonance imaging system, wherein execution of the machine executable instructions causes the processor to repeatedly: 
- receive an ECG signal descriptive of the heart phase of the subject (Paragraph 0036 teaches that the controller 130 can be an ECG sensor and obtain the heartbeat of the patient and use it to synchronize imaging. Paragraph 0044 teaches that the imaging is triggered based on points on the subject’s cardiac cycle); 
- detect an onset of the rest and relaxation interval of the heart phase using the ECG signal (Paragraph 0036 teaches that the controller 130 can be an ECG sensor and obtain the heartbeat of the patient and use it to synchronize imaging. Paragraph 0044 teaches that the imaging is triggered based on points on the subject’s cardiac cycle); 
- acquire a portion of the magnetic resonance data a predetermined delay after the onset of the rest and relaxation interval by controlling (200) the magnetic resonance imaging system with the pulse sequence commands (Paragraphs 0044-0047 teach that the imaging is triggered based on points on the subject’s cardiac cycle. Paragraph 0044 teaches that the excitation can happen at a delay for the cardiac trigger), wherein the portion of the magnetic resonance Paragraphs 0047-0048 teach that the inversion do not have to be linearly distributed. The data sets are acquired and corresponding to k-space segments in an interleaving manner where the central region may be fully sampled and the out regions are randomly undersampled); 
- determine an inversion delay for the portion of the magnetic resonance data using a timing of the magnetization preparation pulses and the onset of the rest and relaxation interval (Paragraphs 0044-0047 teach that the imaging is triggered based on points on the subject’s cardiac cycle. Paragraph 0044 teaches that the excitation can happen at a delay for the cardiac trigger. Paragraph 0051 teaches that the time between inversion pulses can be used for magnetization recovery. Paragraph 0059 teaches that magnetization is dependent on the inversion times); and
wherein the magnetic resonance data within k-space are sampled inconsistently and/or non-uniformly at different inversion delays (Paragraphs 0047-0048 teach that the inversion do not have to be linearly distributed. The data sets are acquired and corresponding to k-space segments in an interleaving manner where the central region may be fully sampled and the out regions are randomly undersampled. Paragraph 0054 teaches that the outer k-space segments may not be repeated).
	However, Weingartner is silent regarding an magnetic resonance imaging system, wherein execution of the machine executable instructions further causes the processor to calculate a T1 map of the region of interest using a maximum likelihood reconstruction that uses the magnetic resonance data and the inversion delay for each portion of the magnetic resonance data.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Venkatesan teaches a magnetic resonance imaging system, wherein execution of the machine executable instructions further causes the processor to calculate a T1 map of the region of interest using a maximum likelihood reconstruction that uses the magnetic resonance data and the inversion delay for each portion of the magnetic resonance data (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used. Paragraph 1 of the “Theory” section teaches that the rho value is a relative spin density and the E1 value utilizes the T1 value and the equation is used for an excitation pulse).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weingartner with Venkatesan’s teaching of the calculation of a T1 map based on a maximum likelihood. This modified apparatus would allow a user to accurately extract spin-density and relaxation times (Abstract of Venkatesan). Furthermore, this modified apparatus is precise and consistent (Conclusion of Venkatesan).

Regarding claim 2, modified Weingartner teaches the magnetic resonance imaging system in claim 1, as discussed above.
	However, Weingartner is silent regarding a system, wherein the maximum likelihood reconstruction is formulated as an optimization problem.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Venkatesan teaches a system, wherein the maximum likelihood reconstruction is formulated as an optimization problem (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weingartner with Venkatesan’s teaching of obtaining a maximum likelihood with an optimization problem. This modified apparatus would allow a user to accurately extract spin-density and relaxation times (Abstract of Venkatesan). Furthermore, this modified apparatus is precise and consistent (Conclusion of Venkatesan).


	However, Weingartner is silent regarding a system, wherein the optimization problem compares the magnetic resonance data to a data model, wherein the data model is dependent upon the T1 map and a spatially dependent spin density value.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Venkatesan teaches a system, wherein the optimization problem compares the magnetic resonance data to a data model (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle. With an ideal and nonideal case being used for each pixel. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used), wherein the data model is dependent upon the T1 map and a spatially dependent spin density value (Paragraph 1 of the “Theory” section teaches that the rho value is a relative spin density and the E1 value utilizes the T1 value and the equation is used for an excitation pulse).

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weingartner with Venkatesan’s teaching of an optimization problem that depends on a T1 map and spin density. This modified apparatus would allow a user to accurately extract spin-density and relaxation times (Abstract of Venkatesan). Furthermore, this modified apparatus is precise and consistent (Conclusion of Venkatesan).

Regarding claim 9, modified Weingartner teaches the magnetic resonance imaging system in claim 1, as discussed above.
	Weingartner further teaches a system, wherein the inversion recovery magnetic resonance imaging protocol is a Modified Look-Locker Inversion Recovery magnetic resonance imaging protocol (Paragraph 0066 and paragraph 0069 teach the use of MOLLI protocol in imaging).
	

	Weingartner further teaches a system, wherein the magnetic resonance imaging system further comprises an ECG system for providing the ECG signal (Paragraph 0036 teaches that the physiological acquisition controller 130 can use an ECG signal and scan patient heartbeat).
	
Regarding claim 11, Weingartner teaches a computer program product comprising machine executable instructions stored on a non-transitory computer readable medium for execution by a processor (Combination of workstations 102 and 142 and MRI. A memory and processor is inherently present to execute computation commands for imaging) controlling a magnetic resonance imaging system configured for acquiring magnetic resonance data from a subject from a region of interest within an imaging zone (Fig. 1 shows the patient within the magnetic resonance imaging bore. Paragraphs 0027-0028 teach that the system is able to perform cardiac imaging. Abstract teaches that the method is repeated multiple times), wherein execution of the machine executable instructions causes the processor to repeatedly: 
- receive an ECG signal descriptive of a heart phase of the subject (Paragraph 0036 teaches that the controller 130 can be an ECG sensor and obtain the heartbeat of the patient and use it to synchronize imaging. Paragraph 0044 teaches that the imaging is triggered based on points on the subject’s cardiac cycle);
- detect an onset of a rest and relaxation interval of the heart phase using the ECG signal (Paragraph 0036 teaches that the controller 130 can be an ECG sensor and obtain the heartbeat of the patient and use it to synchronize imaging. Paragraph 0044 teaches that the imaging is triggered based on points on the subject’s cardiac cycle); 
- acquire a portion of the magnetic resonance data a predetermined delay after the onset of the rest and relaxation interval by controlling the magnetic resonance imaging system with pulse sequence commands (Paragraphs 0044-0047 teach that the imaging is triggered based on points on the subject’s cardiac cycle. Paragraph 0044 teaches that the excitation can happen at a delay for the cardiac trigger), wherein the pulse sequence commands are configured for controlling the magnetic resonance imaging system to perform magnetization preparation pulses which causes magnetization inversion within a region of interest and initiates a T1 relaxation process (Paragraph 0027 teaches that the system is able to quantify T1 relaxation in a subject with an interleaving pulse sequence that performs multiple inversions), wherein the pulse sequence commands are configured for acquiring the portion of the magnetic resonance data a discrete units during the rest and relaxation interval (Paragraph 0027 teaches that cardiac imaging is possible. It is well known that images are made of pixels, which are discrete2. Paragraph 0028 teaches that the imaging is done to accommodate cardiac motion during imaging. Paragraph 0036 teaches that the ECG signals are acquired to synchronize imaging with the patient heartbeat), wherein the portion of the magnetic resonance data undersamples k-space (Paragraphs 0047-0048 teach that the inversion do not have to be linearly distributed. The data sets are acquired and corresponding to k-space segments in an interleaving manner where the central region may be fully sampled and the out regions are randomly undersampled);
- determine an inversion delay for the portion of the magnetic resonance data using a timing of the magnetization preparation pulses and the onset of the rest and relaxation interval (Paragraphs 0044-0047 teach that the imaging is triggered based on points on the subject’s cardiac cycle. Paragraph 0044 teaches that the excitation can happen at a delay for the cardiac trigger. Paragraph 0051 teaches that the time between inversion pulses can be used for magnetization recovery. Paragraph 0059 teaches that magnetization is dependent on the inversion times); and
wherein the magnetic resonance data within k- space are sampled inconsistently and/or non-uniformly at different inversion delays (Paragraphs 0047-0048 teach that the inversion do not have to be linearly distributed. The data sets are acquired and corresponding to k-space segments in an interleaving manner where the central region may be fully sampled and the out regions are randomly undersampled. Paragraph 0054 teaches that the outer k-space segments may not be repeated).
	However, Weingartner is silent regarding an apparatus, wherein execution of the machine executable instructions further causes the processor to calculate a T1 map of the region of interest using a maximum likelihood reconstruction that uses the magnetic resonance data and the inversion delay for each portion of the magnetic resonance data.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Venkatesan teaches an apparatus, wherein execution of the machine executable instructions further causes the processor to calculate a T1 map of the region of interest using a maximum likelihood reconstruction that uses the magnetic resonance data and the inversion delay for each portion of the magnetic resonance data (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used. Paragraph 1 of the “Theory” section teaches that the rho value is a relative spin density and the E1 value utilizes the T1 value and the equation is used for an excitation pulse).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weingartner with Venkatesan’s teaching of the calculation of a T1 map based on a maximum likelihood. This modified apparatus would allow a user to accurately extract spin-density and relaxation times (Abstract of Venkatesan). Furthermore, this modified apparatus is precise and consistent (Conclusion of Venkatesan).

Regarding claim 13, Weingartner teaches a method of operating a magnetic resonance imaging system for acquiring magnetic resonance data from a subject from a region of interest within an imaging zone (Fig. 1 shows the patient within the magnetic resonance imaging bore. Paragraphs 0027-0028 teach that the system is able to perform cardiac imaging. Abstract teaches that the method is repeated multiple times), wherein the method comprises repeatedly: 
Paragraph 0036 teaches that the controller 130 can be an ECG sensor and obtain the heartbeat of the patient and use it to synchronize imaging. Paragraph 0044 teaches that the imaging is triggered based on points on the subject’s cardiac cycle);
- detecting an onset of a rest and relaxation interval of the heart phase using the ECG signal (Paragraph 0036 teaches that the controller 130 can be an ECG sensor and obtain the heartbeat of the patient and use it to synchronize imaging. Paragraph 0044 teaches that the imaging is triggered based on points on the subject’s cardiac cycle); 
- acquiring a portion of the magnetic resonance data a predetermined delay after the onset of the rest and relaxation interval by controlling (200) the magnetic resonance imaging system with pulse sequence commands (Paragraphs 0044-0047 teach that the imaging is triggered based on points on the subject’s cardiac cycle. Paragraph 0044 teaches that the excitation can happen at a delay for the cardiac trigger), wherein the pulse sequence commands are configured for controlling the magnetic resonance imaging system to perform magnetization preparation pulses which causes magnetization inversion within a region of interest and initiates a T1 relaxation process (Paragraph 0027 teaches that the system is able to quantify T1 relaxation in a subject with an interleaving pulse sequence that performs multiple inversions), wherein the pulse sequence commands are configured for acquiring the portion of the magnetic resonance data as a discrete unit during the rest and relaxation interval (Paragraph 0027 teaches that cardiac imaging is possible. It is well known that images are made of pixels, which are discrete3. Paragraph 0028 teaches that the imaging is done to accommodate cardiac motion during imaging. Paragraph 0036 teaches that the ECG signals are acquired to synchronize imaging with the patient heartbeat), wherein the portion of the magnetic resonance data undersamples k-space (Paragraphs 0047-0048 teach that the inversion do not have to be linearly distributed. The data sets are acquired and corresponding to k-space segments in an interleaving manner where the central region may be fully sampled and the out regions are randomly undersampled);
- determine an inversion delay for the portion of the magnetic resonance data using a timing of the magnetization preparation pulses and the onset of the rest and relaxation interval (Paragraphs 0044-0047 teach that the imaging is triggered based on points on the subject’s cardiac cycle. Paragraph 0044 teaches that the excitation can happen at a delay for the cardiac trigger. Paragraph 0051 teaches that the time between inversion pulses can be used for magnetization recovery. Paragraph 0059 teaches that magnetization is dependent on the inversion times); and
wherein the magnetic resonance data within k-space are sampled inconsistently and/or non- uniformly at different inversion delays (Paragraphs 0047-0048 teach that the inversion do not have to be linearly distributed. The data sets are acquired and corresponding to k-space segments in an interleaving manner where the central region may be fully sampled and the out regions are randomly undersampled. Paragraph 0054 teaches that the outer k-space segments may not be repeated).
	However, Weingartner is silent regarding a method, wherein the method further comprises calculating a T1 map of the region of interest using a maximum likelihood reconstruction that uses the magnetic resonance data and the inversion delay for each portion of the magnetic resonance data.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Venkatesan teaches a method, wherein the method further comprises calculating a T1 map of the region of interest using a maximum likelihood reconstruction that uses the magnetic resonance data and the inversion delay for each portion of the magnetic resonance data (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used. Paragraph 1 of the “Theory” section teaches that the rho value is a relative spin density and the E1 value utilizes the T1 value and the equation is used for an excitation pulse).


Regarding claim 14, modified Weingartner teaches the method in claim 13, as discussed above.
	Weingartner further teaches a method, wherein the method further comprises selecting the region of interest to include a heart of the subject (Paragraph 0076 teaches that the maps are done with whole heart coverage).

Claims 4-5, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weingartner et al. (PGPUB No. US 2015/0123659) in view of Venkatesan et al. ("Accurate Determination of Spin-Density and TI in the Presence of RF-Field Inhomogeneities and Flip-Angle Miscalibration", 1998, pages 592-602) further in view of Mossahebi et al. ("Analysis and Correction of Biases in Cross-Relaxation MRI due to Biexponential Longitudinal Relaxation", 25 February 2013, Wiley Online Library, pages 830-838).

Regarding claim 4, modified Weingartner teaches the magnetic resonance imaging system in claim 3, as discussed above.
	However, the combination of Weingartner and Venkatesan is silent regarding a system, wherein the data model is an approximation of a spatially dependent longitudinal magnetization within the region of interest.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Mossahebi teaches a system, wherein the data model is an approximation of a spatially dependent longitudinal magnetization within the region of interest (Paragraph 1 of “Theory” section on page 831 teaches the matrix model of the longitudinal magnetization as equation 1. The longitudinal magnetization is a matrix that comprises longitudinal magnetizations before exication pulses of the free and bound protons).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner and Venkatesan with Mossahebi’s teaching of a model that is an approximation of a longitudinal magnetization. This modified system would allow a user to identify and correct bias in acquired data (Abstract of Mossahebi). Furthermore, the system is able to accurately recalculate previously obtained parameters (Abstract of Mossahebi).

Regarding claim 5, modified Weingartner teaches the magnetic resonance imaging system in claim 3, as discussed above.
	However, the combination of Weingartner and Venkatesan is silent regarding a system, wherein the data model is further dependent upon the pulse sequence commands.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Mossahebi teaches a system, wherein the data model is further dependent upon the pulse sequence commands (Paragraph 1 of the “Effect of Apparent R1 on the CRI Parameters” section in pages 831-832 teaches that the model uses a saturation rate WB depends on the flip angle of the saturation pulse).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner and Venkatesan with Mossahebi’s teaching of a model that is dependent on pulse sequences. This modified system would allow a user to identify and correct bias in acquired data (Abstract of Mossahebi). Furthermore, the system is able to accurately recalculate previously obtained parameters (Abstract of Mossahebi).

Regarding claim 12, modified Weingartner teaches the apparatus in claim 11, as discussed above.
However, Weingartner is silent regarding an apparatus, wherein the maximum likelihood reconstruction is formulated as an optimization problem, wherein the optimization problem compares the 
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Venkatesan teaches an apparatus, wherein the maximum likelihood reconstruction is formulated as an optimization problem (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used), wherein the optimization problem compares the magnetic resonance data to a data model (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle. With an ideal and nonideal case being used for each pixel. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used), wherein the data model is dependent upon the T1 map and a spatially dependent spin density value (Paragraph 1 of the “Theory” section teaches that the rho value is a relative spin density and the E1 value utilizes the T1 value and the equation is used for an excitation pulse).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weingartner with Venkatesan’s teaching obtaining a maximum likelihood with an optimization problem that depends on a T1 map and spin density. This modified apparatus would allow a user to accurately extract spin-density and relaxation times (Abstract of Venkatesan). Furthermore, this modified apparatus is precise and consistent (Conclusion of Venkatesan).
	However, Venkatesan is silent regarding an apparatus, wherein the data model is an approximation of spatially dependent longitudinal magnetization within the region of interest.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Larsson teaches an apparatus, wherein the data model is an approximation of spatially dependent longitudinal magnetization within the region of interest (Paragraph 1 of “Theory” section on page 831 teaches the matrix model of the longitudinal magnetization as equation 1. The longitudinal magnetization is a matrix that comprises longitudinal magnetizations before exication pulses of the free and bound protons).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner and Venkatesan with Mossahebi’s teaching of a model that is an approximation of a longitudinal magnetization. This modified system would allow a user to identify and correct bias in acquired data (Abstract of Mossahebi). Furthermore, the system is able to accurately recalculate previously obtained parameters (Abstract of Mossahebi).

Regarding claim 15, modified Weingartner teaches the method in claim 13, as discussed above.
However, Weingartner is silent regarding a method, wherein the maximum likelihood reconstruction is formulated as an optimization problem, wherein the optimization problem compares the magnetic resonance data to a data model, wherein the data model is dependent upon the T1 map and a spatially dependent spin density value, and wherein the data model is an approximation of spatially dependent longitudinal magnetization within the region of interest.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Venkatesan teaches a method, wherein the maximum likelihood reconstruction is formulated as an optimization problem (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used), wherein the optimization problem compares the magnetic resonance data to a data model (Paragraph 1 of the “Implementation of the Algorithm” section teaches that the T1 map is obtained based on the Eq. 4 and the position and flip angle. With an ideal and nonideal case being used for each pixel. Paragraph 2 of the “Imaging Methods” section teaches multiple flip angles that are used), wherein the data model is dependent upon the T1 map and a spatially dependent spin density value (Paragraph 1 of the “Theory” section teaches that the rho value is a relative spin density and the E1 value utilizes the T1 value and the equation is used for an excitation pulse).

However, Venkatesan is silent regarding a method, wherein the data model is an approximation of spatially dependent longitudinal magnetization within the region of interest.
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Mossahebi teaches a method, wherein the data model is an approximation of spatially dependent longitudinal magnetization within the region of interest (Paragraph 1 of “Theory” section on page 831 teaches the matrix model of the longitudinal magnetization as equation 1. The longitudinal magnetization is a matrix that comprises longitudinal magnetizations before exication pulses of the free and bound protons).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner and Venkatesan with Mossahebi’s teaching of a model that is an approximation of a longitudinal magnetization. This modified method would allow a user to identify and correct bias in acquired data (Abstract of Mossahebi). Furthermore, the method is able to accurately recalculate previously obtained parameters (Abstract of Mossahebi).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weingartner et al. (PGPUB No. US 2015/0123659) in view of Venkatesan et al. ("Accurate Determination of Spin-Density and TI in the Presence of RF-Field Inhomogeneities and Flip-Angle Miscalibration", 1998, pages 592-602) further in view of Hu et al. (PGPUB No. US 2012/0123247).

Regarding claim 6, modified Weingartner teaches the magnetic resonance imaging system in claim 3, as discussed above.

	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Hu teaches a system, wherein the comparison of the data model to the magnetic resonance data is performed for each inversion delay (Paragraph 0101 teaches that for each T1 map, the T1 values are calculated and used to obtain regional values that are compared to model output. T1 is measured in inversion recovery4).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner and Venkatesan with Hu’s teaching of the comparison of a model with MRI data for inversion delays. This modified system would allow a user to improve internal cellular structure and visibility of internal body structures (Paragraph 0037 of Hu). Furthermore, the system has realistic constraints (Paragraph 0084 of Hu).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weingartner et al. (PGPUB No. US 2015/0123659) in view of Venkatesan et al. ("Accurate Determination of Spin-Density and TI in the Presence of RF-Field Inhomogeneities and Flip-Angle Miscalibration", 1998, pages 592-602) further in view of Carroll et al. (PGPUB No. US 2008/0119720).

Regarding claim 7, modified Weingartner teaches the magnetic resonance imaging system in claim 3, as discussed above.
	However, the combination of Weingartner and Venkatesan is silent regarding a system, wherein execution of the machine executable instructions further cause the processor to bin the magnetic resonance data into predetermined inversion delay bins using the inversion delay, wherein the comparison 
	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Carroll teaches a system, wherein execution of the machine executable instructions further cause the processor to bin the magnetic resonance data into predetermined inversion delay bins using the inversion delay (Paragraph 0029 teaches that T1 image data is placed in sets of images. There is a pre-contrast imaging data set 302 and a post-contrast data set 306. T1 is measured in inversion recovery5), wherein the comparison of the data model to the magnetic resonance data is performed for each of the predetermined inversion delay bins (Claim 8 teaches that the calculated values are fitted onto a model. Claim 8 depends on claim 1, which establishes that pre and post-contrast T1 images are obtained and calculated).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner and Venkatesan with Carroll’s teaching of placing MRI data in inversion delay bins and comparing them to a model. This modified system would allow a user to rapidly sample and determine a blood volume in tissue (Abstract of Carroll). Furthermore, the modified system provides accurate measurements (Paragraph 0010 of Carroll).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weingartner et al. (PGPUB No. US 2015/0123659) in view of Venkatesan et al. ("Accurate Determination of Spin-Density and TI in the Presence of RF-Field Inhomogeneities and Flip-Angle Miscalibration", 1998, pages 592-602) further in view of Ben-Eliezer et al. (PGPUB No. US 2015/0355298).

Regarding claim 8, modified Weingartner teaches the magnetic resonance imaging system in claim 3, as discussed above.

	In an analogous imaging field of endeavor, regarding T1 processing in MRI imaging, Ben-Eliezer teaches a system, wherein the optimization problem compares the data model to the magnetic resonance data in k-space (Paragraph 0041 teaches that the experimental and simulated sets are compared to one another. Paragraph 0047 teaches that the first and second sets of curves are compared to one another. Paragraph 0033 teaches that the first sequence is done with k-space sampling and paragraph 0034 teaches that the second sequence is also done in k-space sampling).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Weingartner and Venkatesan with Ben-Eliezer’s teaching of comparing data MRI data to models in k-space. This modified system would allow a user to use fast multi spin-echo sequences in a time efficient manner (Abstract of Ben-Eliezer). Furthermore, the system is able to detect biochemical and biophysical changes in the body and diagnose cancer (Paragraph 0003 of Ben-Eliezer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Larsson et al. ("Myocardial Perfusion Modeling Using MRI", 1996, pages 716-726): Teaches data models that are compared to MRI signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pixel definition: any of the small discrete elements that together constitute an image (Link: https://www.merriam-webster.com/dictionary/pixel)
        2 Pixel definition: any of the small discrete elements that together constitute an image (Link: https://www.merriam-webster.com/dictionary/pixel)
        3 Pixel definition: any of the small discrete elements that together constitute an image (Link: https://www.merriam-webster.com/dictionary/pixel)
        4 It is well known in the art that “Spin-lattice relaxation (T1) has always been measured by inversion-recovery (IR)”.  (Link: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5183529/)
        5 It is well known in the art that “Spin-lattice relaxation (T1) has always been measured by inversion-recovery (IR)”.  (Link: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5183529/)